Citation Nr: 9907612	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  97-08 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left shoulder injury, status post repair, currently evaluated 
as noncompensable.

2.  Entitlement to an increased rating for residuals of a 
right shoulder injury, status post repair, currently 
evaluated as noncompensable.

3.  Entitlement to an increased rating for reversal, cervical 
lordosis, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for residuals, left 
knee injury, status post anterior cruciate ligament repair, 
currently evaluated as 10 percent disabling.


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran was on active duty from July 1979 to December 
1995.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a March 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted service connection for 
residuals of left and right shoulder injuries, as well for a 
cervical spine disability.  Noncompensable disability 
evaluations were assigned, effective January 1, 1996 (day 
after separation from service.  See 38 C.F.R. § 3.400 
(1998).)   That RO decision also granted service connection 
for a left knee disability, and assigned a 10 percent 
disability evaluation, also effective January 1, 1996. 

The May 1996 rating decision also denied entitlement to 
service connection for a right knee injury, sinusitis, and an 
acquired psychiatric disability.  Additionally, service 
connection was granted, and a noncompensable disability 
evaluation assigned, for hemorrhoids.  However, the veteran 
did not submit a notice of disagreement with respect to those 
issues.

In an August 1998 rating decision, the RO assigned the 
current 10 percent disability evaluation for the veteran's 
service-connected reversal, cervical lordosis, effective 
January 1, 1996.

In October 1998, the veteran withdrew his request for a 
personal hearing, which had been scheduled at the RO in 
November 1998.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a left 
shoulder injury, status post subacromial decompression, are 
currently manifested by subjective complaints of pain and 
objective discomfort upon maximum flexion and abduction, 
which is analogous to malunion of the joint.
.
2.  The veteran's service-connected residuals of a right 
shoulder injury with a tear of the rotator cuff, status post 
surgical repair, are currently manifested by subjective 
complaints of pain and objective discomfort upon maximum 
flexion and abduction, which is analogous to malunion of the 
joint.

3.  The veteran's service-connected reversal, cervical 
lordosis, is currently manifested by mild intervertebral disc 
syndrome.

4.  The veteran's service-connected residuals of left knee 
injury, status post anterior cruciate ligament repair, are 
currently manifested by slight recurrent subluxation or 
lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation to 10 percent, 
but not higher, for residuals of a left shoulder injury, 
status post repair, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.14, 4.31, 
4.40, 4.45, 4.69, 4.71a, Diagnostic Codes 5201, 5203 (1998).

2.  The criteria for an increased evaluation to 10 percent, 
but not higher, for residuals of a right shoulder injury, 
status post repair, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);  38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.14, 4.31, 
4.40, 4.45, 4.69, 4.71a, Diagnostic Codes 5201, 5203 (1998).

3.  The criteria for a rating in excess of 10 percent for 
reversal, cervical lordosis, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991);  38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5293 (1998).

4.  The criteria for a rating in excess of 10 percent for 
residuals, left knee injury, status post anterior cruciate 
ligament repair, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991);  38 C.F.R. §§ 3.321, 4.1-4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the currently-assigned disability 
evaluations for his left shoulder, right shoulder, cervical 
spine, and left knee disabilities do not reflect their 
present severity.  He contends that he is experiencing 
"major pain," and that each disability should be evaluated 
at a minimum of 20 percent.

Increased Rating

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court), has held that a mere allegation that a service-
connected disability has increased in severity is sufficient 
to establish an increased rating claim as well grounded.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

Further, after examining the record, the Board is also 
satisfied that all relevant facts have been properly 
developed in regard to the veteran's claims and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Littke v. 
Derwinski, 1 Vet. App. 90, 91 (1990).  In this regard, the 
current condition of the veteran's left and right shoulder, 
left knee, and cervical spine disabilities has been assessed 
by March 1996 and February 1998 VA fee-basis medical 
examinations, which the Board finds to be adequate concerning 
the issues on appeal.  Finally, there is no indication that 
there are other relevant records available which would 
support the veteran's claims.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The determination of whether an increased evaluation is 
warranted is to be based on a review of the entire evidence 
of record and the application of all pertinent regulations.  
See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

A.  Bilateral Shoulder

The veteran's service-connected residuals of his left and 
right shoulder injuries, status post repair, are each 
currently evaluated as noncompensably disabling, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5203.

Service medical records reveal that in April 1990, the 
veteran underwent a right open Neer acromioplasty, Mumford 
procedure, rotator cuff repair.  In October 1993, the veteran 
underwent a left shoulder arthroscopy, open subacromial 
decompression and bursectomy, left shoulder, and left distal 
clavicle resection.

During VA fee-basis examination in March 1996, the veteran 
reported bilateral shoulder injuries, which occurred due to 
striking his shoulders while walking down halls aboard ship.  
He reported a left shoulder decompression from impingement.  
The veteran complained of mild arthritic pain in the left 
shoulder.  He stated that his right shoulder was injured more 
severely than the left during service, and reported a right 
rotator cuff repair with decompression.  The veteran 
complained of problems with certain right shoulder motions, 
such as lifting his arm above his head, as well as of 
numbness in the right hand since 1989 (during examination of 
the spine).  Physical examination revealed bilateral range of 
motion of the shoulders of flexion to 150 degrees, extension 
to 50 degrees, abduction to 180 degrees, adduction to 50 
degrees, and internal and external rotation to 90 degrees.  
X-ray examination of the right shoulder revealed elevation of 
the lateral aspect of the right clavicle relative to the 
acromion process of the scapula, consistent with a Grade III 
acromioclavicular separation.  The diagnosis was recurrent 
joint complaints.

VA outpatient treatment reports dated in November 1996 showed 
range of motion of the shoulders to be normal.  Chronic pain 
and degenerative joint disease of the shoulders were 
assessed.

The veteran was afforded a VA fee-basis examination in 
February 1998.  He reported left shoulder acromioplasty and a 
right shoulder acromioplasty with right shoulder repair.  The 
veteran reported numbness in the right fourth and fifth 
digits, and that he regained full motion of both shoulders, 
but continued to have bilateral shoulder pain, the right 
greater than the left, as well as reduced functional 
capacity.  Examination of both shoulders showed a full active 
and passive range of motion, although the veteran did have 
discomfort at both shoulders upon maximum flexion and 
abduction.  Upper extremity motor strength was normal.  X-ray 
examination of both shoulders was negative.  The diagnosis 
was bilateral shoulder sprain, impingement, status post 
bilateral shoulder acromioplasty and status post right 
shoulder rotator cuff repair.

The veteran reported on his April 1979 enlistment examination 
that he is right-handed.  Therefore, his right shoulder will 
be treated as the dominant or "major" extremity.  38 C.F.R. 
§ 4.69.

Disabilities of the shoulder and arm are rated in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Codes 5200-5203 (1998).  
The range of motion of these joints is provided at 38 C.F.R. 
§ 4.70, Plate I (0 to 180 degrees for flexion and abduction 
of the shoulder, and 0 to 90 degrees for internal and 
external rotation) (1998).

As stated, the veteran's service-connected residuals of left 
and right shoulder injuries, status post surgical repair, are 
currently evaluated as noncompensably disabling pursuant to 
Diagnostic Code 5203 (clavicle or scapula, impairment of).  
This Code provides that impairment of the scapula may also be 
rated on impairment of function of the contiguous joint, in 
this case the veteran's shoulders.  Code 5203 does not 
provide for a noncompensable disability evaluation.  A 10 
percent evaluation is warranted under Diagnostic Code 5203 
for symptomatology of the major or minor shoulder analogous 
to nonunion without loose movement, or malunion. 

With respect to limitation of motion of the veteran's 
shoulders, March 1996 VA fee-basis examination revealed 
bilateral range of motion of the shoulders of flexion to 150 
degrees, extension to 50 degrees, abduction to 180 degrees, 
adduction to 50 degrees, and internal and external rotation 
to 90 degrees.  Additionally, February 1998 VA fee-basis 
examination of both shoulders showed a full active and 
passive range of motion, although the veteran did have 
discomfort at both shoulders upon maximum flexion and 
abduction.  Notably, there is neither limitation of motion of 
the arm at shoulder level, midway between side and shoulder 
level, or to 25 degrees from the side, so as to allow the 
assignment of an increased disability evaluation under 
Diagnostic Code 5201.  

The Board notes that clinical examinations in both 1996 and 
1998 showed that the veteran had full range of motion of both 
shoulders.  Hence, a compensable evaluation under Code 5201 
is not warranted.  However, during his February 1998 VA fee-
basis examination, the veteran did exhibit objective 
discomfort at both shoulders upon maximum flexion and 
abduction.  Moreover, he has complained of pain in the 
shoulders during that examination, as well as during the 
course of his current appeal.  Thus, the record does show 
that the veteran does complain of pain in the affected joints 
and there is objective evidence of pain on use of both 
shoulders.  While the clinical signs necessary to support a 
20 percent evaluation under Code 5201 have not been shown, 
after considering the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (1998), the decision in DeLuca v. Brown, 8 Vet. App. 202 
(1995), and the doctrine of reasonable doubt, the Board 
concludes that a 10 percent evaluation is warranted for each 
shoulder.  In this context, the Board believes that the 
veteran's history of a right shoulder rotator cuff tear with 
status post surgical repair and subacromial surgical 
decompression of the left shoulder with pain upon motion of 
the shoulders is consistent with symptomatology analogous to 
malunion, which warrants a 10 percent disability evaluation 
for both the left and right shoulders under Diagnostic Code 
5203.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) 
(noting that the Board's selection of a diagnostic code may 
not be set aside as "arbitrary, capricious, an abuse of 
discretion, or otherwise not in accordance with law," if 
relevant data is examined and a reasonable basis exists for 
its selection) (citations omitted); see also Tedeschi v. 
Brown, 7 Vet. App. 411, 413-14 (1995).

The Board further finds that the evidence does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  In this regard, the 
record does not reflect frequent periods of hospitalization 
because of the service-connected bilateral shoulder 
disability, nor interference with employment to a degree 
greater than that contemplated by the regular schedular 
standards, which are based on the average impairment of 
employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993); see also Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992).  Therefore, the Board finds that the criteria for 
submission for an assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

B.  Cervical Spine

The veteran's service-connected reversal, cervical lordosis, 
is currently evaluated as 10 percent disabling, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5293.

Service medical records reveal multiple diagnoses of 
degenerative disc disease and radiculopathy of the cervical 
spine.

During VA fee-basis examination in March 1996, the veteran 
reported that he injured his neck due to "wear and tear" 
while aboard ship.  He denied any specific injuries to his 
neck, falls, surgery, or traction.  Examination revealed 
range of motion of the cervical spine to be within normal 
limits, although the veteran exhibited stiffness.  X-ray 
examination of the cervical spine revealed reversal of 
cervical lordosis, with flexion at C3-C5.  The diagnosis was 
cervical arthritis.

VA outpatient treatment reports dated in November 1996 
assessed cervical radiculopathy, chronic neck pain, and 
degenerative joint disease.

During February 1998 VA fee-basis examination, the veteran 
complained of intermittent, variable neck pain with radiating 
pain into the right upper extremity, which started in the 
early 1980's.  He had had physical therapy and a 
transcutaneous electrical nerve stimulation (TENS) unit.  
Examination revealed cervical motion to be 80% of normal.  
There were no neurologic signs of radiculopathy.  X-ray 
examination revealed mild to moderate degenerative disc 
disease from C5 to C7.  The diagnosis was chronic cervical 
spine degenerative disc disease.

Diagnostic Code 5293 (intervertebral disc syndrome), under 
which the veteran's service-connected reversal, cervical 
lordosis, is currently evaluated as 10 percent disabling, 
provides a 10 percent evaluation for mild intervertebral disc 
syndrome.  A 20 percent disability evaluation is warranted 
for moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent disability evaluation is warranted for 
severe intervertebral disc syndrome involving recurring 
attacks, with intermittent relief.  

Although the veteran exhibited stiffness of the neck during 
March 1996 VA fee-basis examination, and February 1998 VA 
fee-basis examination revealed X-ray evidence of mild to 
moderate degenerative disc disease from C5 to C7, there is no 
evidence of record that the veteran suffers from moderate 
intervertebral disc syndrome with recurrent attacks.  The 
board notes that, while the veteran complained of 
intermittent, variable neck pain with radiating pain into the 
right upper extremity during the February 1998 VA fee-basis 
examination, it was also noted at that time that there were 
no neurologic signs of radiculopathy.  Hence, the veteran's 
current symptomatology with respect to Diagnostic Code 5293 
more nearly approximates the criteria for the present 10 
percent disability evaluation.  

Concerning an evaluation in excess of 10 percent for the 
veteran's cervical spine disability pursuant to Diagnostic 
Code 5290, a disability evaluation of 20 percent under that 
section requires "moderate" limitation of motion of the 
cervical spine.  The evidence of record shows that the range 
of motion of the cervical spine was found to be within normal 
limits during March 1996 VA fee-basis examination.  February 
1998 VA fee-basis examination revealed cervical spine motion 
to be "80 percent of normal."  However, in either instance, 
the veteran's limitation of motion is no more than "mild," 
which warrants a 10 percent disability evaluation under 
Diagnostic Code 5290.  The degree of limitation of motion 
shown is not more than mild so a rating of 20 percent under 
section 5290 is not warranted.

The question remains whether the veteran is entitled to 
separate 10 percent ratings for his mild limitation of motion 
of cervical spine (Code 5290) and mild intervertebral disc 
syndrome (Code 5293).  

The medical evidence of record shows that the veteran has 
arthritis and mild limitation of motion and of the cervical 
spine.  However, to rate arthritis as a separate disability 
under Diagnostic Code 5003-5290, based solely on limited 
motion due to arthritis of the cervical spine, would 
overcompensate the veteran for the actual impairment of his 
earning capacity and would constitute pyramiding.  38 C.F.R. 
§ 4.14; Fanning v. Brown, 4 Vet. App. 225, 230 (1993); Brady 
v. Brown, 4 Vet. App. 203, 206 (1993).  The provisions of 38 
C.F.R. § 4.14 (1998) essentially set out that the same 
functional impairment should not be evaluated based on two 
different diagnostic codes (the avoidance of pyramiding).  
While the United States Court of appeals for Veterans Claims 
has held that where a diagnostic code is not predicated on a 
limited range of motion alone, the provisions of 38 C.F.R. §§ 
4.40 and 4.45, with respect to pain, do not apply (See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996)), the VA Office of 
the General Counsel issued a precedent opinion that mandates 
consideration of the provisions of 38 C.F.R. §§ 4.40, 4.45 in 
conjunction with disabilities evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5293.  See VAOPGCPREC 36-97 (December 
12, 1997).  Thus, although the veteran may be evaluated under 
either of those codes in conjunction with 38 C.F.R. §§ 4.40, 
4.45, he may not be compensated under Diagnostic Code 5293 
and Diagnostic Code 5292 (or 5295), as such would violate the 
rule against pyramiding, constituting evaluation of an 
identical manifestation (loss of motion) under two different 
diagnoses.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).  Limitation of motion due to arthritis of the 
cervical spine is not symptomatology separate and distinct 
from the functional limitation due to pain found in Code 
5293, and would therefore result in evaluation of the same 
manifestations twice under various diagnoses.  See Esteban, 6 
Vet. App. at 261-62.  Accordingly, a separate disability 
evaluation is not in order.
The cited legal authority does not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  38 C.F.R. §§ 4.40; 
Deluca v. Brown, 8 Vet. App. 202 (1995).  However, although 
the veteran has complained of neck pain both on appeal and at 
the time of his February 1998 VA fee-basis examination, he 
did not exhibit visible manifestations of pain during said 
examination.  Johnson v. Brown, 9 Vet. App. 7, 10 (1996); 
38 C.F.R. § 4.40.  Nor did the examiner find any objective 
evidence of pain upon movement.  38 C.F.R. § 4.45.  The pain 
of which the veteran complained was historical, rather than 
clinical, in nature.  There is no clinical evidence of any 
disuse, atrophy, or other objective findings to indicate any 
additional functional impairment of the cervical spine so as 
to support a rating in excess of 10 percent under the 
applicable rating criteria. 

The Board has considered the provisions of 38 C.F.R. § 4.7, 
but finds that there is no question presented as to which of 
two or more evaluations would more properly classify the 
severity of the veteran's reversal, cervical lordosis.

The Board also finds that the evidence does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1); Van Hoose, 4 Vet. App. 
at 363; Moyer, 2 Vet. App. at 293.  Therefore, the criteria 
for submission for an assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, 9 Vet. App. at 338-39; Shipwash, 8 Vet. App. at 227.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt rule.  However, as the preponderance of 
the evidence is against the veteran's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-55 (1990).

C.  Left Knee

The veteran's service-connected residuals, left knee injury, 
status post anterior cruciate ligament repair, are currently 
evaluated as 10 percent disabling, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.
The veteran's service medical records show that in April 
1994, he was diagnosed with a probable left medial meniscus 
tear, chronic, after injuring his left knee while getting out 
of a car.  He apparently underwent subsequent anterior 
cruciate ligament reconstruction of the left knee.

During VA fee-basis examination in March 1996, the veteran 
reported left knee pain, and stated that he did not have loss 
of strength in the knee.  He reported an in-service knee 
injury while repeatedly going up and down ladders.  
Examination revealed range of motion of the left knee to be 
completely normal.  X-ray examination showed status post 
anterior cruciate ligament repair, with no other 
abnormalities.  The diagnosis was recurrent joint complaints.

A VA outpatient treatment report dated in November 1996 
assessed chronic left knee pain.

During VA fee-basis examination in February 1998, the veteran 
reported multiple left knee surgeries, to include arthroscopy 
in 1994 followed by anterior cruciate ligament 
reconstruction.  Following the surgeries, the veteran 
continued to complain of intermittent pain and instability of 
the left knee, continuing to the present.  Examination of the 
left knee showed extension to 0 degrees, and flexion to 140 
degrees.  There was no effusion, ligaments were tight and 
normal, and there was no pain to patellar pressure.  X-ray 
examination showed postoperative changes, but no arthritis.  
The diagnosis was chronic left knee sprain, status post 
anterior cruciate ligament reconstruction.

The veteran's service-connected residuals of left knee 
injury, status post anterior cruciate ligament repair, is 
currently evaluated as 10 percent disabling pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (knee, other 
impairment of).  That section provides a 10 percent 
disability evaluation for "slight" recurrent subluxation or 
lateral instability.  A 20 percent disability evaluation is 
warranted for "moderate" recurrent subluxation or lateral 
instability, while a 30 percent disability evaluation is 
warranted for "severe" recurrent subluxation or lateral 
instability.

With respect to the award of a 10 percent rating under 
Diagnostic Code 5257, the Board notes the findings of no 
abnormalities, with the exception of status post anterior 
cruciate ligament repair, during VA fee-basis examination in 
March 1996.  February 1998 VA fee-basis examination revealed 
no effusion, tight and normal ligaments, and no pain to 
patellar pressure.  This evidence, viewed in conjunction with 
the veteran's subjective complaints of instability, appears 
to most closely approximate the current award of a 10 percent 
disability rating pursuant to Diagnostic Code 5257 for slight 
impairment of the knee based on recurrent subluxation or 
instability.  The evidence does not substantiate moderate 
subluxation or instability as contemplated for a 20 percent 
evaluation under Diagnostic Code 5257.  Although instability 
has been reported, there is no indication of consistent 
swelling or effusion of the joint.  Further, the evidence 
does not demonstrate that use of a brace has been medically 
prescribed or the extent such an appliance is necessary.

The Board is cognizant of the veteran's subjective complaints 
of pain both on appeal and presented during his VA fee-basis 
examinations.  However, the veteran did not exhibit visible 
manifestations of pain during either the March 1996 or 
February 1998 examinations.  See Johnson, 9 Vet. App. at 10; 
38 C.F.R. § 4.40.  Nor was there any objective evidence of 
pain upon movement.  38 C.F.R. § 4.45.  Once again, the 
veteran's complaints of pain were historical, rather than 
clinical, and were not supported by clinical evidence of 
disuse, atrophy, or other objective findings to show 
additional functional impairment of the left knee.  The 
veteran is not shown to have such disabling pain productive 
of functional impairment as to warrant assignment of a 
disability evaluation higher than 10 percent for his left 
knee disability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 
Vet. App. at 204-05.

The Board has considered the provisions of 38 C.F.R. § 4.7, 
but finds that there is no question presented as to which of 
two or more evaluations would more properly classify the 
severity of the veteran's residuals of left knee injury, 
status post anterior cruciate ligament repair.

Moreover, as there is no evidence that the disability at 
issue has necessitated frequent hospitalizations or produced 
marked industrial impairment, referral for consideration of 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell, 9 Vet. App. at 338-39; Shipwash, 8 
Vet. App. at 227.

Finally, the Board has considered the doctrine of benefit-of-
the-doubt.  However, because the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
applicable.  38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-
55.


ORDER

An increased evaluation of 10 percent for residuals of a left 
shoulder injury, status post repair, is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.

An increased evaluation of 10 percent for residuals of a 
right shoulder injury, status post repair, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

An increased evaluation in excess of 10 percent for reversal, 
cervical lordosis, is denied.

An increased evaluation in excess of 10 percent for 
residuals, left knee injury, status post anterior cruciate 
ligament repair, is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

